IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,343-01


                         EX PARTE ANTHONY T. BROWN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. A12158-1 IN THE 216TH DISTRICT COURT
                               FROM KERR COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of delivery of less

than one gram of cocaine. TEX . HEALTH & SAFETY CODE § 481.112(b). The offense was raised

from a state-jail felony to a third-degree felony because it occurred in a drug-free zone. Id. §

481.134(d). Applicant was sentenced to three years and six months’ imprisonment.

        Applicant contends that he is being denied review for parole. Applicant has alleged facts

that, if true, might entitle him to relief. In these circumstances, additional facts are needed. As we
                                                                                                        2

held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the

appropriate forum for findings of fact.

       The trial court shall order the Texas Department of Criminal Justice’s Office of the General

Counsel to file an affidavit listing Applicant’s parole eligibility date, whether he has been reviewed

for parole and, if not, why not.

       The trial court may also order depositions, interrogatories or a hearing. If the trial court elects

to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and

wishes to be represented by counsel, the trial court shall appoint an attorney to represent Applicant

at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether Applicant

is being reviewed for parole. If not, the trial court shall then make findings as to the reasons

Applicant is being denied parole review. The trial court shall also make any other findings of fact

and conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim

for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

Filed: December 10, 2014
Do not publish